DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicants election with traverse of the species relating to the matrix comprising a liquid fed to a vessel (Species I) in the reply filed on 4/14/22 is acknowledged. Because applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the species election has been treated as an election without traverse (MPEP § 818.01(a)). Applicants cancelled non-elected claims 21 and 25 in the reply. Applicants did not specifically indicate in the reply which claims are readable on the elected Species 1. It is noted, however, that claims 11, 15, and 17 are directed to the non-elected Species II: Claims 11 (soil binders and modifiers), 15 (ground water), and 17 (landfill leachate). Claims 11, 15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Objections to the Specification
3.	The disclosure is objected to because of the following informalities:  
The use of the terms Teflon, Fluon, and Dyneon, which are tradenames or marks used in commerce, has been noted in this application (see specification, page 5). The marks as listed are not accompanied with appropriate trademark (® or TM), or service mark (SM) symbols. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:


Claim 6:
The originally filed claims of 12/09/2019 provide support for the limitations of claim 6; however, the claimed method steps are not specifically recited in the originally filed specification. 
Claim 12:
The originally filed claims of 12/09/2019 provide support for the limitations of claim 12; however, the claimed method steps are not recited in the originally filed specification. Specifically, the specification lacks recitation for analyzing fluid flow “exiting” the vessel and for “contaminants exiting” the vessel.
Claim 18:
The originally filed claims of 12/09/2019 provide support for the limitations of claim 18;  however, the claimed method steps are not recited in the originally filed specification. Specifically, the specification lacks recitation for analyzing fluid flow exiting the vessel and for “contaminants exiting” the vessel.
Claim 20:
The originally filed claims of 12/09/2019 provide support for the limitations of claim 20; however, the claimed method steps are not recited in the originally filed specification. Specifically, the specification lacks supporting language that the “ionic strength is selectively modified to suit the characteristics of the matrix.”
Claim 22:
The originally filed claims of 12/09/2019 provide support for the limitations of claim 22; however, the claimed method steps are not supported in the originally filed specification. Specifically, the specification lacks supporting language for analyzing fluid flow “exiting” the vessel and for “contaminants exiting” the vessel.
Appropriate correction is required.

Objections to the Claims
5.	Claim 20 is objected to because of the following informality: It is suggested that the spelling of “suite” be changed to suit. Appropriate correction is required.

Claim Rejections - 35 USC § 112 First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19:
On lines 1-2, claim 19 recites: “the fluorinated filtering material is regenerated without the use of activated carbon or ion exchange resins.” The limitation is not supported by the originally filed claims or specification. Specifically, applicants note at page 2, lines 22-24 of the specification:
Passage 1:
Embodiments of the present invention comprise greater sorption potential than conventional adsorptive technologies such as, for example, activated carbon and ion exchange resins.
Passage 2: Applicants emphasize at page 5, lines 17-22: 
The contemplated fluoropolymers of some embodiments provide a regenerable alternative to conventional adsorptive technologies currently used in the art, such as activated carbon and ion exchange resins. Embodiments of the present invention have greater sorption potential and are selective for PFASs. The present invention uses a differing adsorptive mechanism and novel material that has not been considered for use in PFASs treatment and is considered to be more efficient and cost effective than conventional adsorptive technologies.
Passage 3: Applicants note at page 5, lines 26-27:
These embodiments comprise a regenerable treatment option that has not been applied in PFASs treatment.” 
However, these passages do not provide support for the claimed limitation that “the filtering material is regenerated without the use of activated carbon or ion exchange resins.” Applicants discuss in their specification that regeneration of the filtering material using the applicants’ inventive method provides greater sorption potential than conventional adsorption technologies currently used in the art. However, it is noted that applicants do not make use of the specification to describe with any particulars of how the regenerative alternative provides greater sorption, or what benchmarks are used when concluding the applicants’ regenerative process is more efficient and cost effective. It is also noted that applicants have not described in the specification the novel regeneration process (see § 112 (First Paragraph) rejection below). Applicants have not provided any working examples that describe with detail how applicants’ regenerative process regenerates fluorinated filtering materials (fluoropolymers). Applicants have not provided working examples that show a comparative evaluation of the fluorinated filtering materials with activated carbon or ion exchange resins. As such applicants have not used the specification to describe the claimed regenerative process used for regenerating fluorinated filters (fluoropolymers) as being performed with or without carbon or ion exchange resins used in conventional practices and appear to use negative claim limitations only to distinguish the inventive process from otherwise known alternatives. As such, applicants do not describe the claimed regenerative process, and have not described in the specification the regeneration of the fluorinated material, as being performed with or without the use of activated carbon or ion exchange resins. The negative claim limitation suggests that other known adsorptive technologies - excluding activated carbon and ion exchange resins - are appropriate in the claimed method. However, these adsorptive technologies have not been described either. The negative claim limitation also suggests that applicants have disclosed a process in the specification for regeneration of fluorinated filtering materials using activated charcoal or ion exchange resins in conjunction with applicants’ inventive method, but prefer its exclusion in claim 19. However, the disclosure lacks descriptive support. As such, the claim limitation is deemed new matter.
 
Claim Rejections - 35 USC § 112 First Paragraph
7.	Claims 6-10, 12-14, 16, 18-20, and 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling with respect to the general concept of using filters and adsorptive materials to remove contaminants from water and soil sources, does not reasonably provide enablement for the assertion that all fluoropolymers are applicable for removing any environmental PFA contaminant. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification is non-enabling for the following reasons.
Applicants include the limitation that the “fluorinated filtering material is a fluoropolymer comprising a plurality of binding sites for halogenated chemicals” (see claim 8). However, the specification does not describe “fluorinated filtering materials” other than PTFE (polytetrafluoroethylene) and mentions “side chain fluorotelomer methyl acrylates” (see page 5, lines 23-24). However, there is no specific discussion in the specification of a compound that is used - and how it is used in the inventive process - from these broad categories of compounds. Applicant states at page 5, lines 10-12, “Fig. 2 depicts a fluoropolymer (bulk fluorinated chemical materials) according to one embodiment that comprises a plurality of desirable binding sites for halogenated chemicals, such as PFASs.” (Applicants have provided no working examples as to what constitutes desirable binding sites. Further, applicants indicate that all halogenated chemicals are within the scope of the invention). The category of halogenated chemicals is vast and beyond the scope of expected or acceptable routine experimentation for determining which halogenated materials include the desirable binding sites. In reference to Figure 2 (see page 5, lines 23-24), applicants note that: “the media comprises fluorine rich solid materials such as, for example, several fluoropolymers (e.g. PTFE and side chain fluorotelomer methyl acrylates).” However, the specification does not describe the fluorotelomer compound or name other fluoropolymer compounds. The specification does not teach how to select among the broad category of fluoropolymer compounds - those which are applicable as fluorinated filtering materials. While the applicants have noted PTFE as a fluoropolymer for application in the invention, applicants have not described in the specification how the “different adsorptive mechanism” of PTFE and other fluoropolymers function (see page 5, lines 20-22). Accordingly, guidance to a person having ordinary skill in the art as how to distinguish those compounds having the “appropriate mechanism” is lacking in the specification. It is not clear if the “different adsorptive mechanism” is created or inherent. While a patent need not teach what is well-known in the art, applicants have specifically stated that the “sorption mechanism is different and uses a novel material” (see page 1, line 32 through page 2, line 3). The mechanism is not described and the novel material, according to the specification, includes any fluoropolymer. Accordingly, the specification lacks teaching as to what fluoropolymers would provide the “desired number” of binding sites for the “novel adsorptive material” to adsorb the contaminants - PFAs and halogenated chemicals (see claims 6, 9, and 23). The specification lacks guidance as to how a person of ordinary skill determines that the desired number of binding sites has been met (see claim 8). Additionally, there is no disclosure with respect to what halogenated chemicals are applicable (see specification at page 4, line 29; page 5, lines 11-12). Applicants point to PFAs – but no specific PFA is mentioned and no working examples are provided for purposes of teaching the “novel adsorptive method” (see claims 6 and 22) (see Wand’s Factors – the quantity of experimentation needed to make use of the invention based on the content of the disclosure is burdensome; the lack of working examples; amount of direction provided by inventors) (see MPEP 2164.01(a) Undue Experimentation Factors). Applicants note at page 1, lines 16-19, in the specification that:
Emerging contaminants, such as, for example, Poly- & Perfluoroalkyl Substances (PFASs), are chemicals that have been detected in global water supplies and soils at trace levels and for which the risks to human health is not yet fully known. They include around 5,000 differing individual compounds used for a very wide variety of commercial applications.
Accordingly, determining which PFAs are applicable from such a vast quantity would place an undue burden on the user of the method. Applicants’ claim breath includes all PFAs and halogenated compounds (see claims 8, 9, and 22) (page 1, lines 29-32; page 2, lines 19-21; page 3, lines 4-6; page 4, lines 28-31; page 5, lines 19-20 of the specification). The focus of the examination inquiry is whether everything within the scope of the claim is enabled (See MPEP 2164.08). As noted in Gore, “one does not look to the claims but to the specification to find out how to practice the claimed invention.” W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 1558, 220 USPQ 303, 316-17 (Fed. Cir. 1983); See also, Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991). Determining which PFAs are applicable from such a vast quantity would place an undue burden on the user of the method. The specification at the time the application was filed did not teach one skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. (See Wands Factor – the quantity of experimentation needed to make use of the invention based on the content of the disclosure is burdensome (MPEP 2164.06)). See In Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 52 USPQ2d 1129 (Fed. Cir. 1999) (the amount of direction presented and the number of working examples provided in the specification were very narrow compared to the wide breadth of the claims at issue). The specification asserts that any fluoropolymer is effective in filtering any per-polyfluoroalky (PFA) (see specification at page 5, lines 10-16). Applicants’ specification provides a proposal to those of ordinary skill to experiment and determine which fluoropolymers are effective against which PFAs. The invention is not enabled for all fluoropolymers or fluorine rich solid materials or PFAs or PTFE or side chain fluorotelomer methyl acrylates (see page 5, lines 23-26). See In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). The specification must teach those of skill in the art how to make and use the invention as broadly as it is claimed (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). 
Applicants claim that “the fluorinated filtering material is regenerated using a chemical reagent when the amount of emerging contaminants found in the fluid exiting the vessel is in amount above a predetermined level.” (see claim 18). Applicants indicate at page 6, lines 17-18 of the specification, “Aqueous based regeneration would be achieved using a chemical reagent through a backflush operation.” However, there is no description in the specification that the “fluorinated filtering material is regenerated using a chemical reagent when the amount of emerging contaminants found in the fluid exiting the vessel is in amount above a predetermined level.” (Wands Factors – amount of direction provided by the inventors; lack of working examples;). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. See MPEP 2164.03.
Applicants claim regeneration of the fluorinated filtering material using “a chemical reagent through a backflush operation” (see claim 24). However, the specification does not list a chemical reagent and provides no guidance as to how a person skilled in the relevant art would determine what chemical is an appropriate reagent for a backflush operation for the applicants “differing adsorptive mechanism and novel material.” (see claim 24;specification: page 3, lines 17-18). Applicants note that: “Embodiments of the present invention have greater sorption potential and are selective for PFASs. The present invention uses a differing adsorptive mechanism and novel material that has not been considered for use in PFASs treatment and is considered to be more efficient and cost effective than conventional adsorptive technologies.” (See specification at page 5, lines 19-22). Applicants’ specification does not disclose how the “differing adsorptive mechanism” functions with the novel material for treatment of PFAS. Accordingly, applicants emphasize that the state-of-the-art lacks knowledge in that the “novel adsorptive method and novel material have not been considered for use in PFAS” (see page 1, lines 24-27; page 1, line 32 through page 2, line 3). Determining the mechanism would be left to experimentation (See Wand’s Factors – the level of ordinary skill and state of the prior art in conjunction with the content of applicants’ disclosure requires undue experimentation to make and use the invention; minimal direction provided; lack of working examples). See In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. See MPEP § 2164.05(b). While back-flushing is known in the art, applicants have indicated that the sorption technology of the instant invention is novel and has not been used. However, the novel technology is not described in the specification. As such, it is uncertain that conventional back-flushing used in carbon and ion exchange resins would be effective. (Wands Factor – level of predictability (see MPEP 2164.03) in the art with respect to back-flushing is unknown because applicants have indicated that the sorption technology for fluoropolymers and PFAs is novel; lack of direction provided by inventors). See MPEP 2164.03 - it is not reasonably predictable from the disclosure of one species, that the other species will work.
Accordingly, numerous variables have been left to the person of ordinary skill to determine through undue experimentation without guidance from the applicants disclosure, for example: the “type” of PFA contaminants that are appropriate for the process; the specific fluoropolymers that are appropriate for use as the filter material; the appropriate number of binding sites for the fluoropolymer material; the regeneration chemical to be used; the intended meaning of fluorine rich (see page 2, line 19); the range of particle sizes that facilitate flow through the particulate fluoropolymer that is customized to a specific flow rate (see page 6, lines 5-7); the flow rates considered to achieve the desired contact time (see page 6, lines 5-7); the desired contact times based on the fluoropolymer and sorption sites (see page 6, lines 5-7); the type, shape, and size of the vessel and how to relate that to the desired contact time and number of binding sites and flow rate: what is considered a conventional vessel that would achieve the stated parameters listed by applicants; how the fluoropolymer should be installed in the conventional vessel to achieve the desired contact time, binding sites and flow rate; which dissolved salts that would be used for removal of PFAs; in what proportions should the salts be added with the media to improve adsorptive removal (see page 5, line 30 through page 6, line 2). The evidence as a whole suggests that the extensive list of unknowns remaining for experimental determination by the person of ordinary skill - is an undue burden.

Claim Rejections - 35 USC § 112 Second Paragraph
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 8-9, 18, 20, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8:
On line 2, the term “desirable” in claim 8 is a relative term which renders the claim indefinite. The term “desirable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the term “desirable” provides no guidance as to how a person skilled in the relevant art would determine whether a binding site is “desirable” for halogenated chemicals. 
Claim 9:
At line 2, “one or more types” is indefinite. Use of the word “types” when describing the “poly – and perfluoroalkyl substances” is indefinite in that the language or the claim, and specification, does not clearly set forth guidelines for determining as to which poly – and perfluoroalkyl substances are included, or whether it is inclusive of all “types” of toxic chemicals similar to PFAs. The word “types” in the instant claim will be interpreted according to the broadest reasonable interpretation (inclusive of all types of toxic chemicals similar to PFAs), as there is no specific PFA mention in the specification, and the intent is not clear. The addition of the word "types" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). MPEP 2173.05(b)(III)(E).
Claim 18:
At line 2, there is insufficient antecedent basis for the limitation “the amount of emergent contaminants.” It is suggested that “the amount of emergent contaminants” be changed to read an amount of the emergent contaminants to provide proper antecedent basis.
Claim 20:
At line 2, the language “selectively modified” is relative which renders the claim indefinite. The term “selectively” is not defined by the claim, the specification does not provide a standard for ascertaining how to “selectively” modify the ionic strength of the fluorinated filtering material, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the term “selectively” provides no guidance as to how a person skilled in the relevant art would modify the ionic strength of the fluorinated filtering material to “suit” the characteristics of the PFAs – as no specific PFAs have been mentioned in the specification. 
On line 2, “the characteristics of the matrix” is relative which renders the claim indefinite. The term “characteristics” is not defined by the claim, the specification does not provide a standard for ascertaining its meaning, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the term “characteristics” provides no guidance as to how a person skilled in the relevant art would determine what “characteristics” should be evaluated to “suit” the matrix. 
Claim 22:
On line 5, the term “at least some” is relative which renders the claim indefinite. The term “some” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the term provides no guidance to a person of ordinary skill in the art as to what amount qualifies as the lower boundary for “some.”
Claim 23:
At lines 2 and 3 (both occurrences), “one or more types” is indefinite. Use of the language “one or more types” is indefinite. Use of the word “types” when describing the “poly – and perfluoroalkyl substances” is indefinite in that the language or the claim, and specification, does not clearly set forth guidelines for determining as to which poly – and perfluoroalkyl substances are included, or whether it is inclusive of all “types” of toxic chemicals similar to PFAs. The word “types” in the instant claim will be interpreted according to the broadest reasonable interpretation (inclusive of all types of toxic chemicals similar to PFAs), as there is no specific PFA mention in the specification, and the intent is not clear. The addition of the word "types" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). MPEP 2173.05(b)(III)(E).
Claims 24 is rejected as depending from rejected base claim 22.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 6-7, 10, 12, 18-20, 22, 24 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hideji et al. (JP H10192605 A).
Claim 6:
Regarding the limitation: A method of removing emerging contaminants from a matrix, comprising: providing a fluorinated filtering material; exposing the fluorinated filtering material to the matrix; and adsorbing at least some of the emerging contaminants from the matrix, Hideji et al. (hereafter Hideji) discloses a tank (2) filled with a fluororesin (3) (fluorinated filtering material) as a filter medium (see paragraphs [0006] and [0012]). The fluororesin (3) can be used in treatment of chemical wastes for removing impurities (emerging contaminants) (see paragraphs [0006] – [0007]). The tank (1) has an inflow line (4a) and an outflow line (4b) (see Figure 1; paragraph [0012]). The suspension present in the waste liquid is collected by the filter medium (3) (exposing the fluorinated filtering material to the matrix) (see paragraph [0015]). Hideji states that the suspension contained in the liquid is collected in the filter medium (3) or is electrically attracted to the surface of the filter medium (3) and adsorbed and collected (adsorbing at least some of the emerging contaminants from the matrix) (see paragraph [0015]).
Claim 7:
Regarding the limitation: the method of claim 6 wherein the fluorinated filtering material is polytetrafluoroethylene, Hideji disclose the fluororesin is polytetrafluoroethylene (PTFE) (fluorinated filtering material is polytetrafluoroethylene) (see paragraph [0019]). 
Claim 10:
Regarding the limitation: the method of claim 6, wherein the emerging contaminants are treated via filtration, Hideji disclose the fluororesin is a filter medium (see paragraphs [0006] and [0012]).
Claim 12:
Regarding the limitation: the method of claim 6, wherein the matrix is a liquid, wherein the liquid is fed into a vessel that contains the fluorinated filtering material and Attorney Docket 29952-4010USwherein fluid flow exiting the vessel is analyzed to assess the amount of emerging contaminants in the fluid exiting the vessel, Hideji discloses a tank (2) filled with a fluororesin (3) (fluorinated filtering material) as a filter medium (see paragraphs [0006] and [0012]). The fluororesin (3) can be used in treatment of chemical wastes for removing impurities (emerging contaminants) (see paragraphs ([0006] – [0007]). The tank (1) has an inflow line (4a) (liquid is fed to a vessel containing fluorinated filtering material) and an outflow line (4b) (see Figure 1; paragraphs [0012] and [0015]). The suspension present in the waste liquid is collected by the filter medium (3) (exposing the fluorinated filtering material to the liquid matrix) (see paragraph 0015]). Hideji states that the suspension contained in the liquid (liquid matrix) is collected in the filter medium (3) or is electrically attracted to the surface of the filter medium (3) and adsorbed and collected (adsorbing at least some of the emerging contaminants from the matrix (see paragraph [0015]). Hideji discloses that the differential pressure between the inlet and the outlet (analyze to assess the amount of emerging contaminants in fluid exiting the vessel) of the filter bed (1) becomes large the suspension collected inside the filter bed is washed away which causes deterioration of the outlet water quality (amount of emerging contaminants in fluid exiting the vessel) (see paragraph [0029]). 
Claim 18:
Regarding the limitation: the method of claim 6 wherein the fluorinated filtering material is regenerated using a chemical reagent when the amount of emerging contaminants found in the fluid exiting the vessel is in an amount above a predetermined level, Hideji discloses that to maintain the quality of the treated water, the flow of water is stopped to the filter bed (1) when a certain differential pressure (predetermined) is reached (amount of emerging contaminants found in fluid exiting vessel is above a predetermined level) and discharge the backwash liquid to remove the suspension in the tank (2) of the filter bed (1) - the operation is then continued (see paragraph [0030]). Figure 6 shows backwashing (fluorinated resin regenerated) with water and air (regenerated using chemical reagents - air and water) (see paragraphs [0010], [0028], [0029], [0030], [0031]). Hideji also discloses that hydrochloric acid or sulfuric acid are used for dissolving the suspension when the differential pressure of the filter is not sufficiently recovered after backwashing with water and air (filtering material is regenerated using a chemical agent) (see paragraph [0032]).
Claim 19:
Regarding the limitation: the method of claim 6, wherein the fluorinated filtering material is regenerated without the use of activated carbon or ion exchange resins, Hideji discloses that the fluororesin (3) (fluorinated filtering material) is regenerated with air and water (without the use of activated carbon or ion exchange resins) (see paragraphs [0010], [0028], [0029], [0030], [0031]).

Claim 20:
Regarding the limitation: the method of claim 6, wherein the ionic strength of the fluorinated filtering material is selectively modified to suite the characteristics of the matrix, Hideji discloses that fluororesin (3) (fluorinated filtering material) is regenerated using chemical reagents (selectively modified using air, water, hydrochloric acid, or sulfuric acid). Hideji discloses that the suspension treated is attracted to the surface of the filter medium (3) and adsorbed on the surface of the PTFE particles (see paragraph [0028]) and the backwash removes the suspension and operation may then be continued in the initial state (modifies ionic strength to free adsorptive sites to suit the characteristics of the matrix) (see paragraph [0030]).
Claim 22:
Regarding the limitation: a method of removing emerging contaminants from a matrix, comprising:4860-3954-8955.1 3PATENT Attorney Docket 29952-4010USproviding a fluorinated filtering material; exposing the fluorinated filtering material to the matrix; and adsorbing at least some of the emerging contaminants from the matrix, wherein the matrix is comprised of a liquid that is fed into a vessel that contains the fluorinated filtering material, wherein fluid flow exiting the vessel is analyzed to assess the amount of emerging contaminants in the fluid exiting the vessel, and wherein the fluorinated filtering material is regenerated using a chemical reagent when the amount of emerging contaminants found in the fluid exiting the vessel is in an amount above a predetermined level, Hideji discloses a tank (2) filled with a fluororesin (3) (fluorinated filtering material) as a filter medium (see paragraphs [0006] and [0012]) (liquid fed into vessel containing fluororesin filtering material). The fluororesin (3) can be used in treatment of chemical wastes for removing impurities (emerging contaminants) (see paragraphs ([0006] – [0007]). The tank (1) has an inflow line (4a) and an outflow line (4b) (see Figure 1; paragraph [0012]). The suspension present in the waste liquid is collected by the filter medium (3) (exposing the fluorinated filtering material to the matrix) (see paragraph 0015]). Hideji states that the suspension contained in the liquid (liquid matrix) is collected in the filter medium (3) or is electrically attracted to the surface of the filter medium (3) and adsorbed and collected (adsorbing at least some of the emerging contaminants from the matrix) (see paragraph [0015]). Hideji discloses that when the differential pressure between the inlet and the outlet (analyze to assess the amount of emerging contaminants in fluid exiting the vessel) of the filter bed (1) becomes large, the suspension collected inside the filter bed is washed away which causes deterioration of the outlet water quality (amount of emerging contaminants in fluid exiting the vessel) (see paragraph [0029]). Hideji discloses that to maintain the quality of the treated water, the flow of water is stopped to the filter bed (1) when a certain differential pressure (predetermined) is reached (amount of emerging contaminants found in fluid exiting vessel is above a predetermined level) and discharge the backwash liquid to remove the suspension in the tank (2) of the filter bed (1) - the operation is then continued (see paragraph [0030]). Figure 6 shows backwashing (fluorinated resin regenerated) with water and air (regenerated using chemical reagents - air and water) (see paragraphs [0010] and [0028], [0029], [0030], [0031]). Hideji also discloses that hydrochloric acid or sulfuric acid are used for dissolving the suspension when the differential pressure of the filter is not sufficiently recovered after backwashing with water and air (filtering material is regenerated using a chemical agent) (see paragraph [0032]).
Claim 24:
Regarding the limitation: the method of claim 22 wherein the fluorinated filtering material is regenerated by using a chemical reagent through a backflush operation, Hideji also discloses that hydrochloric acid or sulfuric acid are used for dissolving the suspension when the differential pressure of the filter is not sufficiently recovered after backwashing with water and air (filtering material is regenerated using a chemical agent) (see paragraph [0032]).

12.	Claims 6-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vecitis (US Publication Number: 2012/0211367).
Claim 6:
Regarding the limitation: a method of removing emerging contaminants from a matrix, comprising: providing a fluorinated filtering material; exposing the fluorinated filtering material to the matrix; and adsorbing at least some of the emerging contaminants from the matrix, Vecitis discloses a filtration apparatus (100) and method which can separate at least one contaminant from an aqueous fluid that is flowed through the filtration apparatus (100) comprising a porous carbon nanotube filter material (108) (see paragraph [0008]). The carbon nanotubes can be coated with a polymer having ionic properties which can comprise sulfonated tetrafluoroethylene-based fluoropolymer (fluorinated filtering material) (see paragraph [0018]). Vecitis discloses that other polymers such as polytetrafluoroethylene – as well as combinations - may also be used to coat the carbon nanotubes (fluorinated filtering material) (see paragraphs [0118] and [0172]). Vecitis discloses that toxic chemical substances are a health concern and that treatment of drinking water to removal harmful contaminants (emerging contaminants from a matrix) is beneficial (see paragraphs [0003], [0008], [00153]). Vecitis discloses the contaminants include those that can be adsorbed on carbon nanotube filter (exposing the fluorinated filter material to the matrix) and include chlorides, iodides, bromide, chorine, polychlorinated biphenyls (PCBs) (emerging contaminants/halogenated chemicals/poly-halogenated organic compounds) (adsorbing at least some of the merging contaminants from the matrix) (see paragraphs [0003], [0008], [0153], [0154]).
Claim 7:
Regarding the limitation: the method of claim 6, wherein the fluorinated filtering material is polytetrafluoroethylene, Vecitis discloses that carbon nanotubes can be coated with a polymer having ionic properties which can comprise sulfonated tetrafluoroethylene-based fluoropolymer (fluorinated filtering material) (see paragraph [0018]). Vecitis discloses that other polymers such as polytetrafluoroethylene – as well as combinations - may also be used to coat the carbon nanotubes (polytetrafluorethylene -fluorinated filtering material) (see paragraphs [0118] and [0172]).
Claim 8:
Regarding the limitation: the method of claim 6, wherein the fluorinated filtering material is a fluoropolymer that comprises a plurality of desirable binding sites for halogenated chemicals, the polymer coated fluorinated filtering material (carbon nanotubes and fluoropolymer coating) comprises a plurality of binding sites. Specifically, Vecitis discloses the contaminants include those that can be adsorbed on carbon nanotube filter and include chlorides, iodides, bromide, chorine, polychlorinated biphenyls (PCBs) (halogenated chemicals) (plurality of binding sites) (adsorbing at least some of the merging contaminants from the matrix) (see paragraphs [0003], [0008], [0153], [0154]).
Claim 9:

Regarding the limitation: the method of claim 6, wherein the emerging contaminants comprise one or more “types” of poly- and perfluoroalkyl substances (i.e., when interpreting “type” to mean type of toxic chemical compound), Vecitis discloses removing polychlorinated biphenyls (PCB) (see paragraph [0154]) (“one or more “types”” of poly-and perfluoroalkyl substances) (PFAs). Specifically, both PCBs and PFAs are poly-halogenated organic toxic chemical compounds and PCBs, like PFAs, are considered a type of poly-halogenated organic toxic chemical. Note that the specification does not describe what is intended by “types” of PFAs.
Claim 10:
Regarding the limitation: the method of claim 6 wherein the emerging contaminants are treated via filtration, Vecitis discloses a filtration apparatus and method which can separate at least one contaminant from an aqueous fluid that is flowed through the filtration apparatus comprising a porous carbon nanotube filter material (see Abstract; Paragraph [0071]).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vecitis (US Publication Number: 2012/0211367).
Regarding the limitation: the method of claim 6, wherein the emerging contaminants comprise one or more types of poly- and perfluoroalkyl substances (i.e. when interpreting “type” to mean type PFA) , Vecitis does not specifically teach per-and polyfluoroalkyl substances.
However, Vecitis discloses a filter comprising a fluorinated material and carbon nanotubes that adsorbs toxic chemical contaminants, in water, to include halogens and polychlorinated biphenyls (PCBs) (see paragraphs [0154] and [0172]) (emerging contaminants of one or more types of per-and polyfluoroalkyl substances). Specifically, it is well-known that both PCBs and PFAs are poly-halogenated organic toxic chemical compounds. 
Vecitis is considered analogous to the claimed method as Vecitis is concerned with removing toxic contaminants from water.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have used the method as taught by Vecitis for removing toxic contaminants found in water sources, having per-and polufluoroalkyl contaminants specifically, because Vecitis teaches removing toxic contaminants (such as PCBs which are polyhalogenated organic toxic compounds – like PFAs) from water sources using a filter comprising PTFE and carbon nanotubes for removing such contaminants.

15.	Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hideji et al. (JP H10192605 A), as applied to claims 6-7, 10, 12, 18-20, 22, and 24 above, and further in view of Schueler et al. (Final Report: Removal of Urban Toxic Contaminants).
Claims 13, 14, and 16:
Regarding the limitations of claims 13, 14, and 16: the liquid is municipal water (claim 13), storm water (claim 14), and surface water (claim 16). The above discussion of Hideji applies herein. Hideji teaches removal of acid wastes and metals such as iron ([see paragraphs [0033] and [0039]). 
Hideji does not disclose that the treated water is municipal, storm, or surface. 
However, Schueler et al. (Schueler hereafter) discusses that PCBs, polybrominated, and polychlorinated organic compounds are common toxins (see pages 63 and 94). Schueler notes that “the toxin is generated or produced in an upland landscape position in the watershed where it can be effectively treated by an urban BMP that captures surface runoff.” (Emphasis supplied) (see page 7). Schueler notes that: “Dickhut et al (2000) conducted a comprehensive study of PAH sources in the Chesapeake Bay, and found most of the PAHs measured in air, rain, surface waters and urban estuarine sediments were derived from automotive sources in the watershed, rather than coal burning.” (Emphasis supplied) (see page 29). Schueler indicates that stormwater is a source of toxic contaminants: “One of the primary goals of the review was to evaluate the quality of the available monitoring data for each class of toxic contaminants, with respect to its concentration in stormwater runoff and urban sediments, and its removal and/or retention within urban BMP.” (Emphasis supplied) (See page 14). Schueler points to a number of municipalities and TSS (Total Suspended Solids) removal of urban toxic contaminants (see page 18). Schueler notes that: “Although these metals can be naturally produced through geological weathering and soil erosion, their concentrations tend to be much higher in urban watersheds, especially those with extensive industrial operations. The metals are exposed on many surfaces in the urban landscape where they "weather" or corrode in response to acid rain, and become entrained in stormwater runoff. All four of the trace metals -- arsenic, chromium, iron and nickel--meet the six criteria to qualify as an urban toxic contaminant.” (Emphasis supplied) (See page 52). Schueler notes that: “PBDE is a flame retardant that includes numerous compounds that are persistent and tend to bio-accumulate in fish and wildlife tissues in much the same way as PCBs or dioxins.” (Emphasis supplied) (see page 26).
Hideji and Schueler are considered analogous references as each is concerned with removing contaminants from water – where Schueler teaches the types of contaminants discussed by Hideji are found in municipal, storm, and surface water.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the filing date of the invention, to have used the method taught by Hideji for removing toxic contaminants found in surface, storm, and municipal water sources because Hideji teaches removing contaminants using PTFE (fluoropolymer) - where Schueler teaches that metals, iron, acids, PCBs and other types halogenated organic compounds are toxic contaminants found in and removed from municipal, storm, and surface waters.

16.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hideji et al. (JP H10192605 A), as applied to claims 6-7, 10, 12, 18-20, 22, and 24 above, and further in view of Vecitis (US Publication Number: 2012/0211367).
Claim 23:
Regarding the limitation: the method of claim 22, wherein the emerging contaminants comprise one or more types of poly- and perfluoroalkyl substances and wherein the fluorinated filtering material is selective for the one or more types of poly- and perfluoroalkyl substances, the above discussions of Hideji and Vecitis applies herein.
Hideji does not disclose using fluorinated filtering materials for adsorption of one or more types of per-and polyfluoroalkyl substances.
However, Vecitis discloses a filter comprising a fluorinated material and carbon nanotubes that adsorbs toxic chemical contaminants to include halogens and polychlorinated biphenyls (PCBs) (see paragraphs [0154] and [0172]) (emerging contaminants of one or more types of per-and polyfluoroalkyl substances). Specifically, it is well-known that both PCBs and PFAs are poly-halogenated organic toxic chemical compounds. 
Both Hideji and Vecitis are considered analogous references as each is concerned with removing contaminants from water.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have used the method as taught by Hideji for removing toxic contaminants found in water sources because Hideji and Vecitis teach removing contaminants – where Hideji teaches using PTFE (fluoropolymer) for removing contaminants and Vecitis specifically teaches using a filter comprising PTFE and carbon nanotubes for removing such toxic contaminants.

Prior Art of Record
17.	The following prior art of record not relied upon is considered pertinent to applicants’ disclosure. 
England (US Publication Number: 2021/0101101 A1) teaches method of reducing corrosion in in machinery using PTFE for halogen chemicals; Schwarz (EP 1 674 144 A1) teaches method for filtering particles from airstream using PTFE membrane; Taylor (US Publication Number: 2016/0061158) teaches filter comprising PTFE for air filtration; Smithies et al. (US Publication Number: 2011/0192125 A1) teaches PTFE filter vessel; and Glick (US Patent Number: 5,507,959) teaches performing integrity checks on PTFE filters.


Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571)272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773